Citation Nr: 0021198	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-12 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C A. Chapter 35 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, D.K. and J.B.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 until 
February 1947.  He died in January 1998.  The appellant is 
the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Pittsburgh, Pennsylvania Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death, entitlement to DIC under 38 U.S.C.A. § 1318, 
and eligibility for DEA under 38 U.S.C.A., Chapter 35.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation; no nexus to service or a service-connected 
disability is clinically demonstrated.

2.  The veteran was not continuously rated, nor entitled to 
be rated, totally disabled due to service-connected 
disability for at least 10 years preceding death, nor was a 
total evaluation continuously in effect five years from the 
date of discharge from military service.  

3.  The veteran did not die of a service-connected 
disability, nor was a service-connected disability rated 
permanently and totally disabling at the time of death.

4.  The evidence does not present a question of such medical 
complexity or controversy so as to warrant the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The requirements for entitlement to DIC under 
38 U.S.C.A., § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991); 65 Fed. Reg. 3391 (2000) (to be codified at 
38 C.F.R. § 3.22).

3.  The requirements for eligibility for DEA under 
38 U.S.C.A, Chapter 35 have not been met.  38 U.S.C.A. § 3501 
(West 1991); 38 C.F.R. § 21.3021 (1999).  

4.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.901 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for the cause of death.

The record reflects that the veteran died in January 1998 at 
the age of 84.  The death certificate reflects that the 
immediate cause of death was congestive heart failure due to 
coronary artery disease.  At the time of death, service 
connection had been established for traumatic encephalopathy, 
rated 30 percent disabling, residuals of compound comminuted 
fracture of the right femur, rated 20 percent disabling, 
right optic nerve atrophy, rated 10 percent disabling, scar 
of the face, rated 10 percent disabling, and scars of the 
left hand, right thigh, left leg and as residual of left 
middle finger fracture, rated zero disabling.  A combined 
disability evaluation of 60 percent was in effect for the 
service-connected disabilities.  

The appellant asserts that the veteran's death was 
attributable to an inability of his doctors to harvest enough 
veins from his right leg to use in heart bypass surgery.  
Testimony was elicited upon personal hearing on appeal in 
October 1998 from the appellant and her witnesses to the 
effect that they had been told by the veteran's physician 
that the veteran needed bypass surgery which required the use 
of veins from his legs.  It was contended that they were told 
that no veins could be harvested from the right leg because 
of war-related injury, and that there was no alternative but 
to retrieve veins from the left leg.  It was maintained that 
because the appellant had had previous bypass surgery which 
necessitated veins from the left leg, there were not enough 
veins to harvest for the most recent surgery, and that this 
was a material factor which hastened the veteran's death from 
heart disease.  In the alternative it is maintained that the 
veteran died due to the strong medications he was required to 
take for his service-connected head injury residuals disorder 
which compromised his overall health to such an extent after 
service that it was a contributing factor in his death from 
heart disease.  It is thus averred that service-connected 
disability was materially implicated in the cause of death, 
and that the appellant is thereby entitled to all of the 
benefits incident to his death, including DIC under 
38 U.S.C.A. § 1318 and DEA under Chapter 35 of 38 U.S.C.A.  
The representative requests that if the benefit sought on 
appeal cannot be granted at that this time, that an opinion 
from an independent medical expert be sought to determine the 
relationship between the cause of death and service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991)).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1999).  Where a veteran served 
continuously for 90 days or more during a period of war and 
heart disease becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The threshold question is whether the appellant has presented 
a well-grounded claim for service connection for the cause of 
the veteran's death.  In this regard, she has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997); see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for direct service connection for 
the cause of the veteran's death is well grounded, the 
appellant must satisfy three elements.  First, there must be 
a medical diagnosis of the cause of death.  Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus between an 
in-service disease or injury and the cause of death.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps, 126 F.3d at 1468.  

The service medical records reflect that the veteran 
sustained severe injuries, including multiple fractures, 
lacerating wounds, a cerebral concussion and complete optic 
atrophy of the right eye as the result of his jeep striking a 
shell hole in March 1945 while stationed in Germany.  He 
underwent an extended period of treatment and convalescence, 
including bone graft of the right femur.  The record reflects 
that he was subsequently determined to be unfit for further 
duty on account of his injuries, and was medically discharged 
from service on the basis of residual disability therefrom.  
No complaints or findings referable to cardiovascular 
abnormality or pathology was indicated throughout service.

By rating action dated in April 1947, service connection was 
granted for residuals of compound comminuted fracture of the 
right femur, right optic nerve atrophy, residual scarring of 
the face, left hand, left thigh, and left leg, donor site of 
bone graft, and residuals of left middle finger fracture.  
Service connection for traumatic encephalopathy was granted 
by rating action dated in April 1948.  A combined disability 
evaluation of 60 percent was established at that time.  

The appellant was afforded a VA examination for compensation 
and pension purposes in June 1950 and a blood pressure 
reading of 96/54 was obtained.  His cardiovascular system was 
evaluated as normal at that time.  He was hospitalized in 
April 1957 for complaints of headaches and a sensation of 
falling, and his cardiovascular status was noted to be within 
normal limits.  

The record is silent for any cardiac anomaly until a report 
of an Examination for Housebound Status and Permanent Need 
for Regular Aid and Attendance was received in September 1997 
whereupon it was noted that the veteran had chest pain, 
diaphoresis, shortness of breath with evidence of elevated 
creatine phosphokinase (CPK) consistent with acute myocardial 
infarction.  Diagnoses of hypertension, status post 
myocardial infarction, coronary artery disease, congestive 
heart failure, acute pulmonary edema, status post two bypass 
grafting procedures and history of seizures were recorded at 
that time.  

A claim for DIC and death pension benefits was received in 
March 1998.  The veteran's death certificate was received in 
April 1998 indicating that he died on January [redacted], 1998 
of congestive heart failure due to or as a consequence of 
coronary artery disease.  

Subsequently received were extensive private clinical records 
dated between 1991 and 1992 showing that veteran underwent 
diagnostic cardiac procedures and was being treated on a 
continuing basis for what was determined to be severe 
coronary artery disease.  In October 1991, S. D. Sharma, 
M.D., wrote that there was a history of aortocoronary bypass 
surgery about 20 years before, as well as two additional 
prior bypasses.  A clinic note dated October 17, 1991 
recorded that the veteran was seen and examined and that 
angiograms were reviewed.  It was further recorded that 
"[p]t needs surgery   left veins harvested - rt leg had war 
injury   we have no choice but to remove veins from rt lower 
extremity.  Explained this to the pt and will do it again 
this evening to his family."  

The appellant, her daughter and friend presented testimony 
upon personal hearing on appeal in October 1998, as reported 
above, to the effect that reharvesting of the veteran's left 
leg veins compromised his cardiac status to such an extent 
that it was a material factor in his death from heart 
disease.

Analysis

At the outset, the Board points out that a thorough review of 
the service clinical record in this instance reflects no 
abnormality of the cardiovascular system throughout active 
duty or within one year of discharge from service.  There is 
no indication in the available clinical record to show when 
the veteran first developed heart disease, but as noted 
previously, the first reference to such appears in 1991.  The 
record reflects that although the veteran was indeed shown to 
have had heart disease at the time of death, there exists no 
competent clinical evidence that the condition had its onset 
in service on either a direct or presumptive basis.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).  

The Board also notes in this instance that the appellant does 
not claim that veteran's heart disease has its onset in 
service, rather that it was causally related for reasons 
which included the medication he was prescribed for his head 
trauma residuals or the inability to harvest veins for bypass 
grafting from his service-connected right leg.  However, 
there exists no clinical evidence of record to support either 
of those scenarios.  While private clinic notes do indeed 
indicate that veins were re-harvested from the veteran's left 
leg due to a prior war-related injury to the right leg, there 
is absolutely no indication that there was a lack of 
harvestable veins or that this in any way compromised his 
medical care.  The extensive and detailed clinical records 
pertaining to the veteran's cardiac status before surgery 
indicated that he had severe cardiac disease.  It was not 
recorded prior to or subsequent to surgery in October 1991 
that any medication, or that having to remove additional left 
leg veins was a factor in the veteran's subsequent 
cardiovascular pathology.  In fact, there is no medical 
opinion of record which relates the veteran's heart disease 
in any way to his period of military service, to a service 
connected disability, or to any medication therefor.  It is 
well established that it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  The appellant and her affiants, as lay persons 
who are untrained in the field of medicine are not competent 
to provide a medical opinion in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
assertions that heart disease was related to the medication 
the veteran was required to take for his service-connected 
head trauma residuals, or the inability to harvest veins from 
the right leg, do not constitute cognizable evidence upon 
which to reach the merits of this matter.  

The Board must point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet. App. at 81.  
Without the requisite competent evidence reflecting that the 
veteran died of a disease incurred in service or that the 
cause of death was related to a service-connected disability, 
the appellant has not met her burden of submitting evidence 
that her claim of service connection for the cause of the 
veteran's death is well grounded.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Accordingly, the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is found to be not well grounded, and the 
appeal must be denied.  Consequently, there is no medical 
question of such complexity or controversy involved to 
warrant an opinion from an independent medical expert.  As 
the appellant's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support her claim.  Epps.  Moreover, the Board is not aware 
of the existence of any relevant evidence which, if obtained, 
would make the claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997) (per curiam).

In summary, the record in this regard contains no competent 
clinical or medical evidence whatever that supports a finding 
that heart disease was incurred in service, or that any of 
the veteran's service connected disabilities was implicated 
to any extent in the development of congestive heart failure 
or coronary artery disease in causing, contributing to, or 
hastening his death.  Consequently, while the Board is 
certainly empathetic to the appellant's loss of her husband, 
it may not go beyond the factual evidence presented in this 
instance to conclude otherwise.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claim is not well grounded.  The Court 
of Appeals for Veterans Claims has held, however, that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded- claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
her application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

2.  Entitlement to DIC Benefits under 38 U.S.C.A. § 1318.

Dependency and indemnity compensation benefits shall be paid 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death is service connected when the 
following conditions are met:

(1) The veteran's death was not caused by his own willful 
misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either:

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death. 38 U.S.C.A. 
§ 1318 (West 1991); 65 Fed. Reg. 3391 (2000) (to be codified 
at 38 C.F.R. § 3.22).

In the instant case, however, the veteran was not rated as 
totally disabled for a period of 10 or more years immediately 
preceding his death, nor does the record reflect that he had 
a right to be so rated.  The highest disability evaluation 
the veteran had during his lifetime was 60 percent.  There is 
no evidence of record which supports the assignment of a 
rating in excess of 60 percent for service-connected 
disability, either singly or in combination.  Accordingly, 
the Board concludes that the criteria for entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met, and this claim must be 
denied.

3.  DEA Benefits under Chapter 35, Title 38, 38 U.S.C.A.

The record on appeal does not support a finding that the 
appellant has basic eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C.A. § 3501(a)(1)(B) (West 
1991); 38 C.F.R. § 21.3021(a)(2) (1999).  The record reflects 
that the veteran did not die of a service-connected 
disability, nor was there a permanent and total disability 
rating in effect for any service-connected disability at the 
time of death.  In cases such as this where the law is 
dispositive, the claim must be denied on the basis of absence 
of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Based on the foregoing, the appeal in this regard is also 
denied.  


ORDER

The claim for the cause of the veteran's death is not well-
grounded; the appeal is thus denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Eligibility for DEA under Chapter 35 of 38 U.S.C.A. is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

